t c memo united_states tax_court peno trucking incorporated petitioner v commissioner of internal revenue respondent docket no filed date brent l english for petitioner linda c grobe for respondent memorandum findings_of_fact and opinion haines judge the petition in this case was filed in response to a notice_of_determination concerning worker classification under sec_7436 regarding petitioner’s liabilities pursuant to the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa for and and each of the quarters therein periods at issue the issues for decision are whether certain drivers who operated petitioner’s trucks were employees of petitioner for federal employment_tax purposes during the periods at issue and if so whether petitioner is entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended act sec_530 findings_of_fact the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference and the facts stipulated are so found at the time the petition was filed petitioner’s principal_place_of_business was in warren ohio unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this court ordered the parties to file posttrial briefs respondent did so petitioner did not under these circumstances the court may hold petitioner in default on all issues for which it bears the burden_of_proof see 84_tc_693 affd without published opinion 789_f2d_917 4th cir furniss v commissioner tcmemo_2001_137 mcgee v commissioner tcmemo_2000_308 however we will decide this case on the record as it stands we base our understanding of petitioner’s position on its petition the stipulation of facts and trial testimony petitioner was an s_corporation incorporated in the state of ohio on date a petitioner’s business operation petitioner was engaged in the business of operating a trucking company to transport steel and other freight robert peno sr and joann peno husband and wife were petitioner’s sole shareholders and sole officers joann peno was president and robert peno sr was vice president during the periods at issue petitioner owned approximately tractor-trailers trucks which it leased to the ohio transport corp ohio transport pursuant to written lease agreements leases the leases required petitioner to transport freight and perform related_services for ohio transport within a reasonable_time in a safe competent lawful and workmanlike manner inform ohio transport daily as to the vehicles’ locations and the shipments being transported and pay all costs of operating the leased trucks and related equipment under the leases petitioner was required to provide drivers to operate its trucks and be responsible for all work performed by the drivers and to confirm their work was performed in although petitioner went out of business in it was still an ohio corporation in good standing when this petition was filed ohio transport is an interstate motor carrier headquartered in ohio accordance with the leases consequently petitioner was required to direct supervise pay discipline and discharge its drivers petitioner was also responsible for determining the days and hours per day the drivers worked the routes traveled and the order of picking up and delivery of shipments and ensuring that the drivers had the appropriate commercial drivers’ licenses the leases also required petitioner to submit completed drivers’ logs to ohio transport and to cooperate in the preparation carrying and preservation of manifestos bills of lading way bills freight bills and other papers and records respecting the lading and the use of equipment all in accordance with applicable laws and regulations the leases required petitioner not ohio transport to withhold and pay employment_taxes for its drivers and pay the premiums for workers’ compensation or employers’ liability insurance to cover the drivers however the parties stipulated that the drivers determined the routes to travel not petitioner petitioner was required to confirm that the drivers complied with all applicable laws government rules regulations and orders ohio transport and its insurer also determined whether the drivers had the appropriate credentials and driving records to operate the leased equipment as compensation petitioner received percent of the total amount_paid to ohio transport by its customers for each load hauled by a leased truck the leases required ohio transport to provide liability insurance for petitioner’s trucks while they were under dispatch otherwise petitioner provided the insurance if a driver intentionally damaged a truck or its cargo he or she was responsible for the damage to the extent it was not insured b relationship between petitioner and drivers petitioner entered into an agreement agreement with each of its drivers during the periods at issue which expressly provided that the drivers were independent contractors and not employees the agreement in pertinent part stated during the periods at issue petitioner and ohio trucking also had an oral agency agreement by which petitioner was paid a 9-percent agency fee on all loads it solicited from customers on behalf of ohio transport the 9-percent fee was over and above the percent ohio transport paid petitioner for each load hauled under the leases the drivers were paid no portion of the separate 9-percent agency fee these loads were hauled by petitioner’s trucks or by individuals who owned their own trucks owner-operators a number of owner-operators hauled steel for ohio transport and were dispatched by petitioner the owner-operators’ employment relationship with petitioner is not at issue in this case the term under dispatch means ohio transport had contacted petitioner to haul a particular load petitioner agreed to haul the load and the truck used to haul the load was en route to pick up the load was picking up the load was transporting the load or was returning to the location where the truck was garaged having delivered the load peno trucking inc and operator agree and understand that operator is not an employee or agent of peno trucking inc operator is an independent_contractor and peno trucking inc shall not direct in any manner the means or method by which operator shall perform his occupation operator understands that peno trucking inc from time to time contracts with other persons or corporations to transport goods via peno trucking inc trucks and equipment while not an employee of such other persons or corporations operator shall at all times applicable hereto work at the direction and control of such persons or corporations peno trucking inc agrees to pay operator at the percentage of per total gross pay per load additionally peno trucking inc shall be responsible for all maintenance of peno trucking inc equipment all fuel oil tolls permits and road fuel taxes incurred by operator on such dispatched trips in peno trucking inc equipment operator agrees and understands that he is solely responsible for payment of all income and withholding taxes social_security and unemployment_compensation in accordance with the terms of this agreement peno trucking inc will supply operator with an irs form_1099 at the end of each calendar_year operator understands and agrees that he cannot obligate contract or incur any indebtedness on behalf of peno trucking inc petitioner’s drivers were not obligated to accept petitioner’s request to transport a load to work on any particular day or work any particular schedule if a driver chose not to haul a load or work for a period of time he or she was not disciplined or sanctioned petitioner and the drivers were entitled to terminate their relationship at any time petitioner provided all necessary equipment required to secure the cargo hauled on its trucks however petitioner’s drivers were free to supply any additional equipment at their own cost drivers paid for their own gloves hand tools and meals if a driver’s relationship with petitioner was severed the driver was free to take any equipment or accessories he or she had provided petitioner paid for all fuel oil highway use taxes and normal maintenance and repairs required to operate its trucks petitioner was solely responsible for determining the nature and timing of any repairs and or maintenance of its trucks and its mechanics performed all the maintenance and repairsdollar_figure the drivers were not required to make any repairs or perform any maintenance to the trucks but they were obligated to comply with the federal motor carrier safety regulations including those provisions which required pretrip inspections drivers were paid on a weekly basis between percent and percent of the percent petitioner received for each hauled load the more loads a driver hauled each week the more money he or she earneddollar_figure however if a truck broke down in an area where it was not feasible for petitioner to send one of its mechanics to make repairs or if the repairs needed were extensive petitioner hired a third party to make the repairs however drivers were limited by the federal motor carrier safety regulations as to the amount of time they could drive each day during the periods at issue petitioner filed forms misc miscellaneous income for each of its drivers who worked under the agreement in and respondent reclassified as employees a total of and drivers respectively of the drivers who were reclassified had contracted with petitioner for more than years and had contracted with petitioner for more than years c day-to-day operations when ohio transport had freight which needed to be transported ordinarily in the midwest and frequently to states adjoining ohio it or a mill12 working with ohio transport would contact petitioner and instruct it as to the specifications of the particular job if petitioner had a truck available to haul the load it would offer the job to one of its drivers if a driver was unavailable or unwilling to accept the load then the load was offered to another driverdollar_figure if a driver accepted the job petitioner advised the driver in accordance with ohio transport’s or the mill’s directives of the time to pick up the load the delivery location and the a mill was the facility where petitioner’s drivers would travel to pick up a load of steel or other materials petitioner also had the option of offering the load to one or more of the owner-operators who had leased their trucks to ohio transport expected delivery timedollar_figure the drivers carried beepers so that petitioner could remain in contact while they were on the road petitioner did not direct the routes drivers were to use in either picking up or delivering loadsdollar_figure if a driver chose to drive on a toll road the driver was responsible for paying the tollsdollar_figure after a load was delivered the driver could immediately return to petitioner’s place of business with or without a return loaddollar_figure d ohio determination of independent_contractor status on date richard chatfield chatfield one of petitioner’s drivers filed a claim with the ohio industrial commission oic for workers’ compensation because of an injury he suffered on date by order dated date the ohio industrial commission oic disallowed chatfield’s claim finding he was not an employee of petitioner on the date of injury but an independent_contractor who had failed to secure the same information was provided to any owner-operator who was offered and accepted an assignment to pick up and transport a load however the driver’s route was specified when ohio transport obtained a special hauling permit to carry a load that exceeded weight and or width limitations although the agreement stated petitioner would cover the cost of toll roads the parties stipulated that the drivers were actually required to cover the costs of paying tolls ordinarily it was in petitioner’s and the driver’s best interests for the driver to request petitioner to find a return load workers’ compensation_for himself the oic order did not state the basis for its determination on date chatfield filed an appeal in the court of common pleas trumball county ohio court of common pleas by order dated date pursuant to the journal entry of the court of common pleas filed on date the bureau of workers’ compensation bwc dismissed chatfield’s appeal without prejudice on date another driver for petitioner kenneth g jamison jamison filed a claim for workers’ compensation because of an injury he suffered on date basing its decision upon a signed agreement between petitioner and jamison dated date the bwc denied jamison’s claim on date jamison appealed the denial of his claim to the oic on date the oic vacated the previous bwc order and found without stating the grounds for its decision that jamison was an independent_contractor who had not secured workers’ compensation_for himself on date jamison filed an appeal in the court of common pleas on date the court of common pleas entered an order of voluntary dismissal without prejudice opinion i employees v independent contractors petitioner contends that for employment_tax purposes during the periods at issue the drivers of its trucks were independent contractors not employees the taxpayer has the burden of proving the existence of an independent_contractor relationshipdollar_figure see rule a 55_tc_142 for the purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 sec_31_3121_d_-1 sec_31_3306_i_-1 employment_tax regs whether an individual is a common_law_employee is a question of fact 55_tc_142 sec_31_3121_d_-1 employment_tax regs to be determined applying the following factors the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual to realize profit or loss whether the principal can discharge the individual whether the work is part of the petitioner did not contend that the burden_of_proof was placed upon respondent pursuant to act sec_530 as added by the small_business job protection act of publaw_104_188 sec b 110_stat_1767 principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating 117_tc_263 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir potter v commissioner tcmemo_1994_356 no single factor is dispositive ewens miller inc v commissioner supra pincite if an employer-employee relationship exists characterization by the parties as some other relationship is immaterial sec_31_3121_d_-1 employment_tax regs a degree of control the degree of control test requires the court to examine not only the control exercised by an alleged employer but also the degree to which the alleged employer may intervene to impose control weber v commissioner supra pincite the agreement stated that peno trucking inc shall not direct in any manner the means or method by which operator shall perform his occupation and operators shall at all times applicable hereto work at the direction and control of persons or corporations petitioner contracts with to transport goods the stipulated facts and testimony clearly show otherwise pursuant to the leases with ohio transport petitioner was responsible for hiring drivers overseeing all work performed by the drivers confirming their work was performed in accordance with the leases and directing supervising paying disciplining and discharging the drivers petitioner determined the days drivers could work and controlled which loads the drivers would haul petitioner required the drivers to have appropriate commercial drivers’ licenses deliver the freight to certain places at certain times maintain driving logs and other documents and carry beepersdollar_figure petitioner not the drivers determined whether truck repairs were performed on the road or by its own mechanics and was responsible for all truck maintenance_costs incurred in maintaining the trucks the fact that the drivers could choose the routes to take to the specified destination were liable to pay tolls and could stop and rest when desired does not mean petitioner did not maintain the requisite control for an employer-employee relationship to exist petitioner is not required to direct or control the manner in which the services are performed so long as it has that right to do so if necessary sec_31_3121_d_-1 employment_tax regs it was unnecessary for petitioner to control the manner in which the drivers completed their work because their work at trial mr peno testified that petitioner did not require its drivers to carry electronic communication devices however a stipulated exhibit indicated petitioner required its drivers to carry beepers presumably so that it could maintain contact while the drivers were on the road required little supervision see day v commissioner tcmemo_2000_375 this factor indicates petitioner exercised control_over the drivers’ activities consistent with an employer-employee relationship see id b investment in facilities the fact that a worker provides his or her own tools generally indicates a nonemployee status ewens miller inc v commissioner supra pincite the drivers incurred some cost for tools and maintaining their licensesdollar_figure however these costs were insignificant when compared to petitioner’s substantial investment to acquire and maintain the fleet of approximately trucks the drivers did not pay any of the costs of operating the trucks or transporting the freight the agreement stated petitioner alone was responsible for all maintenance of its equipment all fuel oil tolls permits and road fuel taxes incurred by the drivers on dispatched trips while in petitioner’s trucks the relatively minor investment by the drivers and the substantial investment by petitioner support an employer-employee relationship the drivers provided their own hand tools and at their option could provide ratchet binders to use rather than the snap binders that were provided with the trucks although the agreement stated petitioner would cover those costs the parties stipulated that the drivers were actually required to cover the costs of paying tolls c opportunity for profit or loss a worker’s opportunity to earn a profit and assume risk of loss may indicate a nonemployee status 64_tc_974 on the other hand earning an hourly wage or salary indicates an employer-employee relationship exists del monico v commissioner tcmemo_2004_92 kumpel v commissioner tcmemo_2003_265 the drivers were not paid an hourly wage or salary they were paid to percent of the percent petitioner received per load hauled and the amounts earned depended entirely upon the number of trips they made the drivers did not assume any risk of loss as stated in the agreement a driver could not incur any indebtedness on behalf of petitioner this factor indicates an employer-employee relationship d right to discharge generally an employers’ right to discharge an employee indicates an employer-employee relationship sec_31 d - c employment_tax regs the parties stipulated that petitioner retained the right to discharge its drivers and the drivers had a right to terminate their relationship with petitioner however at trial mr peno testified that he personally would not terminate a driver instead ohio transport or the mills would ban the driver mr peno’s testimony as to this factor was self-serving and unreliable this factor indicates an employee-employer relationship e integral part of business the drivers performed a service essential to petitioner’s operation the success of petitioner’s business depended in large part upon the service performed by the drivers thus the drivers were an integral part of petitioner’s business this factor supports an employer-employee relationship see day v commissioner supra f permanency of the relationship a transitory work relationship may point toward a nonemployee status ewens miller inc v commissioner t c pincite if however a person works in the course of the employers’ trade_or_business the fact that he does not work regularly may be insignificant id the drivers worked in the course of petitioner’s business rather than having a transitory relationship with petitioner this factor supports an employer-employee relationship see id g relationship the parties thought they created petitioner and its drivers entered into written agreements which expressly provided that the drivers were independent contractors however our findings with respect to the degree of control exercised by petitioner petitioner’s investment in the trucks the drivers’ lack of assumption of risk the ability to discharge the integration of the drivers into the business and the permanency of the relationship override any contrary characterization contained in the agreement see sec_31_3121_d_-1 employment_tax regs accordingly the court finds petitioner’s drivers were common_law employees during the periods at issue and consequently the payments to them during these periods constituted wages subject_to federal employment_tax ii whether petitioner is eligible for act sec_530 relief petitioner contends it is entitled to relief pursuant to act sec_530 congress enacted act sec_530 to alleviate what it perceived as the ‘overly zealous pursuit and assessment of taxes and penalties against employers who had in good_faith misclassified their employees as independent contractors ’ ewens miller inc v commissioner supra pincite quoting 77_f3d_236 8th cir act sec_530 shields a taxpayer who has mistakenly not classified his workers as employees from employment_tax liability if the taxpayer had a reasonable basis for not treating the workers as employees and has filed all required federal employment_tax returns on a basis consistent with this treatment petitioner never treated the drivers as employees and consistently issued them forms 1099-misc the question which remains is whether petitioner had a reasonable basis for treating the drivers as nonemployees a taxpayer is treated as having a reasonable basis for not treating an individual as an employee if the taxpayer reasonably relied on any of the following a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long standing recognized practice of a significant segment of the industry in which such individual was engaged sec_530dollar_figure petitioner’s sole contention is that it relied upon judicial precedent in determining its drivers were independent contractors basing its decision on the court of common pleas’ rulings and the administrative and appeals decisions finding that two of petitioner’s drivers were independent contractors a taxpayer who fails to come within any of the safe harbors is still entitled to relief if the taxpayer can demonstrate in some other manner a reasonable basis for not treating the individual as an employee 117_tc_141 affd sub nom 54_fedappx_100 3d cir for a taxpayer to have a reasonable basis for not treating an individual as an employee under the judicial precedent safe_harbor the judicial precedent relied upon must have evaluated the employment relationship through a federal common_law analysis see sec_3121 nu-look design inc v commissioner tcmemo_2003_52 affd 356_f3d_290 3d cir sec_31_3121_d_-1 sec_31_3306_i_-1 employment_tax regs to come within the safe_harbor the taxpayer must have relied on the alleged authority during the periods in issue at the time the employment decisions were being made the statute does not countenance ex post facto justification nu-look design inc v commissioner supra the record does not indicate that the bwc the oic or the court of common pleas evaluated the employment relationships of petitioner’s former drivers chatfield and jamison through a common_law analysis only the bwc’s vacated order in the jamison case indicated the grounds for its decision the signed agreement by and between peno trucking inc and the injured worker dated moreover nothing in the record indicates the rulings concerning jamison and chatfield were relied upon at the time petitioner’s employment decisions were made petitioner failed to establish that it relied upon judicial precedent or otherwise provided a reasonable basis to disregard sec_3121 and sec_31_3121_d_-1 and sec_31_3306_i_-1 employment_tax regs therefore this court finds petitioner is not entitled to act sec_530 relief for its drivers the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
